Citation Nr: 9925139	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disability.

4.  Whether new and material evidence has been presented to 
reopen claims for service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1971 
and from July 1972 to October 1992.  This appeal arises from 
a June 1996 rating decision of the Columbia, South Carolina, 
Regional Office (RO) which denied service connection for the 
veteran's left shoulder disability.  It also arises from a 
February 1997 rating decision in which the RO determined that 
the veteran had failed to submit the requisite new and 
material evidence required to reopen his claims for service 
connection for bilateral knee and ankle disabilities.  He 
appealed all of these determinations.

In his substantive appeal (VA Form 9) of July 1997, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals (Board).  The Board subsequently 
remanded this case in May 1998 so that such a hearing could 
be held at the RO.  It was noted by the Board at that time 
that the issue of service connection for a left knee 
disability had not received a final determination.  The RO 
was instructed to adjudicate this issue accordingly.  In 
April 1999, the Board hearing was held before Mr. Steven L. 
Cohn, a member of the Board, who was designated by the 
Chairman to conduct this hearing pursuant to 38 U.S.C.A. 
§ 7102(a) (West Supp. 1999).  Mr. Cohn will make the final 
determination in this case.  

By rating decision of July 1998, the RO determined that the 
veteran's claimed left knee disability was not service-
connected.  He was issued a supplemental statement of the 
case (SSOC) regarding this decision in the same month.  The 
veteran's representative noted the veteran's disapproval with 
this decision in a VA Form 646 submitted in October 1978.  
Therefore, the undersigned finds that this issue is properly 
before the Board for appellate review.  See 38 C.F.R. 
§ 20.302 (1998).


FINDINGS OF FACT

1.  The lay and medical evidence presents a plausible claim 
for service connection for a left shoulder disability.

2.  The lay and medical evidence presents a plausible claim 
for service connection for a left knee disability.

3.  In September 1993, the RO denied the veteran's claims for 
service connection for a right knee and bilateral ankle 
disabilities.  He was notified of this decision and his 
appellate rights, but failed to pursue a timely appeal.

4.  The lay and medical evidence received since the September 
1993 denial bears directly and substantially upon the issues 
of service connection for right knee and bilateral ankle 
disabilities and is so significant that it must be considered 
to fairly decide the merits of the veteran's claims.

5.  The lay and medical evidence presents a plausible claim 
for service connection for a right knee disability.

6.  The lay and medical evidence presents a plausible claim 
for service connection for a bilateral ankle disability.

7.  Osteoarthritis of both ankles has not been confirmed on 
the radiological studies of record and there is no confirmed 
medical evidence of a bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for a left knee 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
knee disability has been submitted, and this claim is 
reopened.  38 U.S.C.A. § 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
bilateral ankle disability has been submitted, and this claim 
is reopened.  38 U.S.C.A. § 1110, 1131, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

5.  The claim for service connection for a right knee 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

6.  The claim for service connection for a bilateral ankle 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

7.  The veteran does not have a bilateral ankle disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The service medical records from the veteran's first period 
of active service are not of record.  On the veteran's re-
enlistment examination of May 1972, he denied any history of 
a painful, locked, or "trick" shoulder.  He also did not 
disclose any medical history of an ankle disorder.  On 
examination, his upper and lower extremities were found to be 
normal.  In October 1972, an outpatient record noted the 
veteran's complaint of intermittent left knee pain.  No 
diagnosis was recorded.  The service medical records indicate 
that he was treated for a fractured elbow sustained in April 
1976.  

Comprehensive physical examinations were given to the veteran 
in May 1976, January 1978, and November 1979.  In all of 
these examination reports, it was noted that the veteran's 
upper and lower extremities were normal.  An outpatient 
record of April 1986 reported that the veteran had a sliver 
of metal enter his leg just above his right knee.  The 
veteran completed a report on his past medical history in 
June 1988.  He claimed that he had a history of painful or 
"trick" shoulder or elbow, and a "trick" or locked knee, 
and arthritis, rheumatism, or bursitis.  It was summarized by 
the examiner that the veteran's complaints included a painful 
right elbow, and knee and ankle aches with increased 
activity.  The comprehensive physical examination found his 
upper and lower extremities to be normal.  

Outpatient records dated in July 1991 reported the veteran's 
complaints of bilateral shin pain.  The assessment was shin 
splints.  In a medical history taken in preparation for a 
physical examination in August 1991, the veteran denied any 
medical history of a painful or "trick" shoulder or elbow.  
However, he did claim to have a history of a "trick" or 
locked knee and he reported that he did not know if he had 
arthritis, rheumatism, or bursitis.  On examination, his 
upper and lower extremities were again found to be normal.  

The veteran again complained of a sharp pain in both shins in 
an outpatient record of October 1991.  An assessment noted 
stress myalgia.  In May 1992, the veteran again complained of 
shin splints, but, in addition, noted a stabbing pain in his 
right knee.  The assessments were chronic anterior tibialis 
syndrome and knee pain with a negative examination.  A 
physical therapy consultation of May 1992 noted an assessment 
for shin splints versus stress fracture and requested a bone 
scan for confirmation.  It was recommended that the veteran 
try alternatives to running for physical fitness.  An 
outpatient record of June 1992 noted the veteran's complaint 
of problems with his right knee for the past year.  The 
veteran reported that he had discontinued running for 
physical fitness and starting riding a bicycle for aerobic 
exercise.  The assessment was probable, mild right 
retropatellar pain syndrome secondary to increased biking.  
It was recommended that the veteran take up walking for 
physical fitness.

The veteran was given a comprehensive physical examination in 
July 1992 in preparation for his retirement from military 
service.  He marked an affirmative answers next to the 
questions asking if he had a medical history of a painful or 
"trick" shoulder or elbow, "trick" or locked knee, and 
arthritis, rheumatism, or bursitis.  The physician's summary 
of the veteran's medical history included a broken bone in 
the right elbow.  It was also noted that the veteran 
complained of swollen joints and arthritis that the examiner 
identified as affecting the left knee.  On examination, his 
upper and lower extremities were noted to be normal.  

In October 1992, the veteran filed claims for service 
connection for multiple physical disabilities.  The RO sent a 
letter to the veteran in early 1993 that requested copies of 
any service medical records that might be in his possession.  
He responded later that same month by submitting copies of 
his service medical records dated from 1972 to the early 
1990's.  A copy of his Department of Defense (DD) Form 214 
(Certificate of Release or Discharge from Active Duty) was 
also received.  This form noted that the veteran had been 
awarded the Parachutist Badge, Vietnam Service Medal with 
three service stars, and the Republic of Vietnam Gallantry 
Cross with palm.  The veteran's military specialty was noted 
to be a food service specialist with over 16 years of 
experience.

In a written statement of January 1993, the veteran 
complained constant pain in his right knee which prevented 
him for standing, running, or walking more than a few 
minutes.  He claimed that his ankles became swollen and 
painful if he stood or walked for more than a few minutes. 

A response was received from the U. S. Army in July 1993 that 
reported the veteran's active service and included his 
available service medical records.  In a rating decision of 
September 1993, the RO granted and denied service connection 
for various physical disabilities to include right knee and 
bilateral ankle disabilities.  The RO denied these claims on 
the basis that the service medical records did not contain 
evidence of a chronic disability or degenerative changes 
associated with these joints.  The U. S. Army responded again 
in September 1994 that no additional medical records were 
available.

A February 1996 letter from a Dr. Turner reported that the 
veteran had complained of pain and swelling in his left 
shoulder, ankles, and right knee.  He also complained that 
this shoulder would catch and had limited motion.  The 
veteran asserted that these problems started very gradually 
over the past two years.  There was no reference to service.  
An examination revealed crepitation and limitation of motion 
in both shoulders.  In addition, there was patellofemoral 
crepitation in the knees and bilateral pes planus.  The 
examiner commented that there were some indicators of a 
rheumatoid factor in the veteran's blood work, but that this 
test was technically negative.  He recommended that the 
veteran use orthotic devices in his foot wear to correct his 
pes planus on the basis that it was the physician's opinion 
that correcting the pes planus deformity would alleviate the 
veteran's ankle and knee problems.  An outpatient record of 
March 1996 reported that the orthotic devices had improved 
the veteran's right knee complaints, but he still complained 
of problems with his ankles and left shoulder.

The veteran submitted a claim for service connection for a 
left shoulder disability in May 1996.  He claimed that 
sometime about 1992 or 1993 he noticed a catch in his left 
shoulder that resulted in a constant ache and pain.  The 
veteran asserted that certain positions were impossible 
without pain and that he was taking cortisone injections for 
this disorder.  He reported that he had received private 
treatment for this disability.  

In May 1996, the RO requested the veteran's treatment records 
from his private physicians.  These records were received in 
May and June 1996 and included an outpatient record of 
January 1996.  At that time, the veteran complained of pain 
and swelling in this left shoulder.  There were also 
complaints of pain and swelling in both ankles and the right 
knee.  Any recent injury to these joints was denied.  It was 
commented by the veteran that he had previously been told 
that he had degenerative arthritis in the right knee.  He 
noted a history of working in food service in the military 
and participating in parachute jumps.  It was noted that the 
veteran currently worked as a food service director at a 
local prison.  An examination of the veteran found marked 
pain on motion and impingement maneuver.  The examination of 
the ankles revealed tenderness and the appearance of 
swelling.  The right knee had pain with compression.  An X-
ray of the left shoulder revealed no definite abnormality.  
Radiological studies of the right knee and ankles were 
essentially negative.  The impression was left shoulder 
rotator cuff tendonitis.  

The veteran filed a notice of disagreement in January 1997.  
He claimed that he had failed to complain of his left 
shoulder problems on his retirement examination because it 
was not bothering him at that time.  It was argued by the 
veteran that his strenuous activities during his military 
service had led to his current left shoulder disorder.  He 
requested a physical examination by a VA physician.  

The veteran's private physician submitted in February 1997 
the veteran's physical examination results on a VA Form 21-
2680 (Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance).  It was noted that the veteran 
had crepitation and limitation of motion in both shoulders.  
He also was noted to have patellofemoral crepitation in the 
knees and osteoarthritic changes in the ankles.  The 
diagnosis was capsulitis of the shoulders and osteoarthritis 
of the ankles.

In his substantive appeal of February 1997, the veteran 
claimed that the onset of the catching in his left shoulder 
was late 1992 or early 1993.  He asserted that he first saw a 
physician about these symptoms in January 1996.  The veteran 
reported that he had constant pain in his left shoulder that 
would result in the joint being barely movable.  In order to 
be able to use his left shoulder, he claimed that he had to 
received injections every few months.  The veteran expressed 
his opinion that his current left shoulder disability did not 
occur "over night", but was the result of his many years of 
strenuous activity in the military.  

In a written statement of April 1997, the veteran claimed 
that he had not had osteoarthritis at the time he entered the 
military.  He asserted that at the time of his retirement he 
had knee and ankle problems and had complained about them to 
his military examiner.  The veteran stated that is was soon 
after his separation from the military that he was diagnosed 
with osteoarthritis.  It was his contention that even if his 
military service had not caused his knee and ankle disorders, 
then it at least aggravated these conditions.  The veteran 
requested a VA orthopedic examination.

A series of lay statements were received in July 1997.  These 
included a statement from one of the veteran's post-military 
coworkers.  This coworker reported that he too was a veteran.  
He claimed that that he had noticed the veteran acting as if 
in pain while working at a prison cafeteria.  When he asked 
the veteran about this, he was informed that the veteran 
suffered with shoulder and back pain.  The coworker noted 
that the veteran had claimed to have experienced many 
strenuous activities while serving in the military.  These 
included being in parachute jumps with 40 to 80 pounds of 
combat gear and loading and unloading heavy equipment in 
combat situations in Vietnam.  It was opined by the author 
that the veteran's current left shoulder problems were the 
result of his military service.  

The veteran's spouse also submitted a statement in which it 
was noted she had been married to the veteran for 31 years.  
She claimed that at the time of his entrance into military 
service he enjoyed sports and was in great physical 
condition.  The spouse asserted that during his military 
service he had devoted a great deal of time in trying to meet 
the physical requirements of the military.  She reported that 
the veteran's left shoulder pain had started around the time 
of his retirement.  It was also noted by the spouse that the 
veteran had complained of pain in his ankles and knees during 
his military service.  The spouse claimed that the veteran 
did not go to sick call in the military because he was a good 
non-commissioned officer.  She alleged that the veteran 
currently would have so much shoulder pain that he could not 
do anything with his shoulder.  If the veteran did any work 
around the house his shoulder would have severe pain for days 
afterwards.  The spouse also reported that the veteran could 
not spend much time on his feet because his ankles and knees 
would swell up and become painful to the point he could 
hardly walk.  She noted that he went regularly for cortisone 
injections into his shoulder.

A statement was received from a fellow servicemember who 
claimed to have known the veteran since 1988.  He alleged 
that he had witnessed the veteran start to have problems with 
his left shoulder during his last year in active service.  It 
was asserted that these shoulder symptoms persisted and 
worsened to the point the veteran could hardly move this 
joint in recent years.  He also reported that the veteran had 
been seen several times by military physicians for his knee 
and ankles complaints during his last year of military 
service.  It was claimed that these knee and ankles problems 
had become a daily source of discomfort and pain prior to the 
veteran's retirement.  The author claimed that he had worked 
in the same military specialty as the veteran.  He asserted 
that the veteran's military occupation required him to 
constantly lift and maneuver heavy objects in the kitchen and 
on and off trucks when serving in the field.  The author also 
noted that the veteran was required to do daily physical 
exercises that included running on hard surfaces, 
calisthenics, and push-ups.

In a statement from the veteran, he noted that as a food 
specialist in the military he was required to be able to lift 
100 pounds.  He claimed that his military job had required 
him to lift heavy objects around a kitchen and on and off 
trucks.  The veteran also reported that he had participated 
in over 50 parachute jumps with full combat gear and weapon.  
He noted duty in Vietnam that included loading equipment, 
filling sandbags, and digging positions while stationed with 
a field artillery unit.  The veteran claimed that when he 
retired from the military in November 1992 his left shoulder 
"barely bothered" him.  He alleged that at that time he 
thought these symptoms were only due to the physical exercise 
he was required to perform in the military.  He noted his 
feeling that his military duties contributed to his left 
shoulder disability.  

Another letter from Dr. Turner dated in May 1996 was received 
by the RO in July 1997.  This physician noted that he had 
treated the veteran for capsulitis of the shoulders and 
osteoarthritis of the knees and feet.  It was opined by the 
physician that "it is possible that your situation could 
have been aggravated by your military service.  I understand 
you were a paratrooper."  The physician then went on and 
discussed the repetitive injuries to the veteran's "weight 
bearing joints" to include his feet, ankles, knees, hips, 
and back.  However, it was concluded, "we would have to 
review your entrance and discharge physical examinations to 
make a definitive statement as to causation."

A third letter from Dr. Turner dated in August 1997 was 
received in September 1997.  The physician noted that this 
letter was in reference to the veteran's left shoulder 
disability.  He opined that the distribution of the veteran's 
arthritis problems were very consistent with the veteran's 
history of military service as a paratrooper.  The physician 
claimed to have practiced for three years in the U.S. Army 
and had seen quite a number of retired paratroopers with 
similar problems with their shoulders.  It was noted that the 
weight and restrictive nature of a parachute harness and the 
resulting drop and roll of a parachute landing could 
represent trauma to the shoulders.  The physician apologized 
for not addressing the issue of the veteran' shoulder 
disorder in his previous letter of May 1996.  He then opined 
that it was his belief that the veteran's "injuries in 
the...shoulders...are highly likely associated with your career 
as a paratrooper."  The physician further commented that a 
person of the veteran's age "would have some degenerative 
problems in the skeleton, your problems are clearly out of 
proportion to other [people] your age who do not have a 
history of regular parachute jumping."

In a substantive appeal (VA Form 9) of July 1997, the veteran 
claimed that his ankle and knee pain had become worse in 
recent years.  He contended that since he had entered the 
military at the age of 17, his current ankle and knee 
disabilities could only had originated during his lengthy 
military service.  The veteran alleged that his military 
retirement examination had found arthritis in his knees.  

The veteran presented testimony at a hearing on appeal in 
July 1997.  He claimed that he had extreme pain and limited 
motion in his left shoulder.  The veteran asserted that this 
pain was so severe that at times he could not move his 
shoulder.  He alleged that he had been given a diagnosis for 
degenerative arthritis.  The veteran testified that his left 
shoulder symptoms had started during his last year of 
military service, but at the time he attributed it to over 
use.  It was also the veteran's testimony that he had 
swelling and pain in his ankles and knees.  He claimed that 
these symptoms were bad enough that he could not complete a 
physical fitness test that included push-ups and running.  It 
was claimed by the veteran that he had been treated in the 
military for his ankle and knee complaints.  His ankles were 
given a diagnosis at the time for a strain and his knees were 
found to have arthritis.  The veteran alleged that he was 
forced to retire because of this physical limitation.  He 
claimed that his left shoulder symptoms had become 
progressively worse since then.  It was noted by the veteran 
that if he stood, walked, or ran for a lengthy period it 
would cause his ankles and knee to become very painful.  The 
veteran noted that he had not sought treatment for his left 
shoulder problems until 1995.  He again noted that he had 
experienced strenuous activities and wear and tear on his 
body while serving in the military as a paratrooper and food 
service specialist.  The veteran testified that his physician 
had told him that his current arthritis had developed over a 
period of time and that his strenuous activity in the 
military had led to his current degenerative changes.  This 
strenuous activity was reported by the veteran to include 
running in combat boots on pavement and completing 59 
parachute jumps.  He claimed that he had sprained his ankles 
on parachute landings, but had self-treated these injuries.  
However, he acknowledged that he could not remember any 
incident of specific trauma to his left shoulder.

A VA general medical examination was given to the veteran in 
October 1997.  He claimed a medical history to include 
degenerative joint disease in his ankles, knees, and 
shoulders.  On examination, there were no joint deformities 
found.  There was full range of motion in his knees and 
ankles.  However, there was limitation of extreme abduction 
in the left shoulder.  The impressions included degenerative 
joint disease per the veteran's report with no findings of 
significant deformity on examination, and limitation of left 
shoulder motion in extreme abduction.  

In October 1997, the veteran was also afforded a VA 
orthopedic examination.  His complaints included left 
shoulder, knee, and ankle pain that was more or less related 
to diffuse and repetitive activity throughout the years.  The 
veteran denied having any specific trauma to these joints.  
It was the veteran's assertion that he had diffuse and 
repetitive over activity throughout the years.  He claimed 
that his left shoulder pain began in 1992 and was related to 
aggressive physical therapy that had been provided to him.  
The veteran related that he had been treated conservatively 
for his left shoulder pain throughout the years.  This 
treatment included injections which brought approximately 
four months of relief.  The veteran asserted that his left 
shoulder pain increased, and his strength decreased, with 
overhead activity.  He denied any radicular symptoms in the 
shoulders.  The veteran asserted that his knee pain started 
10 to 15 years before and his symptoms included right knee 
swelling and locking.  He alleged that his ankle pain started 
six to seven years ago.  He denied any instability in either 
his knees or ankles.  Following an examination, the 
impressions included bilateral impingement syndrome, mild 
osteoarthritis of both knees with mild patellofemoral 
syndrome, and mild osteoarthritis of both ankles.  A 
radiological study of the left shoulder confirmed prominent 
degenerative changes at the left acromioclavicular joint, 
however, bilateral knee and ankle X-rays were reported to be 
negative.

This case was remanded by the Board in May 1998 in order to 
honor his request for a Board hearing at the RO.  At his 
Board hearing in April 1999, the veteran provided similar 
testimony regarding his left shoulder, ankles, and knees as 
had been obtained in July 1997.  He reiterated that his 
private physician had opined that the degenerative changes of 
his left shoulder were the result of his parachute landings 
and heavy lifting in the military.  The veteran acknowledged 
that he had not had any specific injury for any of his 
claimed disabilities and that he had not been diagnosed with 
impingement syndrome until October 1997.  He reported that he 
currently received on going treatment for his claimed 
disabilities at his local VA Medical Center, but acknowledged 
that these records did not include an opinion on the etiology 
of his disorders.  The veteran also acknowledged that he did 
not know of any radiological studies that had found 
degenerative changes in his knees or ankles, but emphatically 
stated that his treating physician had told him that until 
arthritis becomes very severe it would not show up on an X-
ray.


II.  Entitlement to Service Connection.

a.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101,1112,1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


b.  Analysis.

Left Shoulder Disability.

Initially, the Board notes that in the last RO decision on 
this issue reflected in the SSOC of October 1997 it was 
determined that the veteran had not filed a well-grounded 
claim for service connection.  The Board finds that the 
veteran has satisfied the threshold requirement of presenting 
a well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, there is evidence of a 
current disability and the veteran has submitted a medical 
opinion dated in August 1997 that provides a nexus between 
his current left shoulder disability and his military 
service.  Therefore, the veteran's claim for service 
connection for a left shoulder disability is plausible.  
However, it is not clear whether this opinion was based on a 
review of the veteran's entire medical history as the veteran 
did not complain of a left shoulder disability at the time of 
his separation examination in July 1992 and the examination 
noted no abnormalities with the left shoulder.  In addition, 
the VA examination of October 1997 while finding a current 
shoulder impingement syndrome did not include any opinion on 
its etiology.  Based on these findings, the undersigned finds 
that additional medical development is required and this is 
further discussed in the remand section of this decision.


Left Knee Disability.

Initially, the Board notes that in the last RO decision on 
this issue reflected in the SSOC of July 1998 it was 
determined that the veteran had not filed a well-grounded 
claim for service connection.  The Board finds that the 
veteran has satisfied the threshold requirement of presenting 
a well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, there is a confirmed history 
in the service medical records for complaints of left knee 
pain and swelling.  His VA examination of October 1997 
diagnosed mild patellofemoral syndrome in the left knee, but 
did not provide any opinion on etiology.  The veteran claimed 
at the time of his examination that he had experienced left 
knee pain for the previous 10 to 15 years.  His private 
physician, Robert Turner, M.D., related the veteran's lower 
extremity disabilities to his career as a paratrooper.  While 
the basis for this opinion was not clearly stated, the 
veteran has presented a plausible claim for service 
connection for a left knee disability.  However, his 
retirement examination of July 1992 found his lower 
extremities normal.  The Board finds that further development 
is necessary to clarify the etiology of the veteran's left 
knee disorder and whether it may be related to events of 
service origin.  Therefore, the undersigned finds that 
additional medical development is required and this is 
further discussed in the remand section of this decision.


III.  Submission of New and Material Evidence.

a.  Applicable Criteria.

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has presented 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, the VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Third, if 
the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.


b.  Analysis.

Right Knee Disability.

The veteran's previous claim for service connection for a 
right knee disability was denied in a rating decision of 
September 1993.  It was determined by the RO that the 
evidence of record failed to show any degenerative changes in 
the right knee or a chronic right knee disability.  By letter 
of October 1993, the veteran was appropriately informed of 
this decision and his appellate rights.  He failed to file a 
timely appeal and, therefore, the September 1993 denial has 
become final.

The objective evidence reviewed by the RO in September 1993 
included knee complaints in June 1988 with normal findings on 
examination.  In June 1992, a diagnosis was noted for mild 
retropatellar pain syndrome secondary to biking.  However, 
one month later on his retirement examination his lower 
extremities were noted to be normal.  The veteran claimed 
that he suffered with right knee pain that inhibited his 
physical activities.

Subsequent to the September 1993 decision, the VA received 
outpatient records dated in early 1996 that noted the 
veteran's complaints of right knee pain.  Dr. Turner has 
submitted multiple opinions linking degenerative changes in 
the veteran's right knee to his military service.  A VA 
examination of October 1997 diagnosed mild osteoarthritis and 
patellofemoral syndrome of the right knee.  However, 
subsequent radiological studies failed to verify any 
arthritis in the right knee.  The veteran has submitted his 
own and other lay evidence that his knees have experienced 
pain from the time of his military service to the present.

The last RO decision regarding this issue was contained in a 
SSOC sent to the veteran in October 1997.  It was the RO's 
determination that the evidence received since the September 
1993 denial was merely cumulative or duplicative of 
previously reviewed evidence.  Therefore, it was decided he 
had failed to submit new and material evidence required to 
reopen his claim for service connection for a right knee 
disability.

The undersigned disagrees with the RO's determination.  Prior 
to September 1993, the veteran claimed that he had right knee 
pain since his military service and similar subsequent lay 
evidence is cumulative.  However, the latest VA examination 
of October 1997 did diagnosis two current right knee 
disabilities not of record at the time of the veteran's 
retirement, osteoarthritis and patellofemoral syndrome.  
There are no radiological studies of record, nor can the 
veteran identify any in existence, that would confirm the 
diagnoses of degenerative changes in the right knee.  
However, there is still new and material evidence of a 
current right knee disability characterized as patellofemoral 
syndrome.

The current diagnosis of patellofemoral syndrome specifically 
addresses the reason for denial in September 1993 of no 
current right knee disability.  In addition, it is 
significantly similar to the diagnosis of retropatellar pain 
syndrome given one month prior to the veteran's retirement 
examination.  When this evidence is reviewed in the light of 
multiple lay statements that noted continuous symptomatology 
since the veteran's military, the diagnosis of October 1997 
rises to the level of new and material evidence warranting 
the reopening of the veteran's claim under 38 C.F.R. 
§ 3.156(a).  

Since new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) regarding the claim of service 
connection for a right knee disability, the Board must now 
determine whether the claim of service connection is well-
grounded.  As noted above, the veteran has received diagnoses 
for a patellar syndrome during his military service and on 
his latest examination.  He has also presented lay evidence 
of continual symptomatology in the right knee since his 
military service and a medical statement linking his current 
problem to his service as a paratrooper.  Based on this 
evidence, the veteran has presented a plausible claim for 
service connection and, therefore, it is well grounded.  
However, the veteran's objective medical history is 
inconsistent on the continuous existence of a right knee 
disability.  Specifically, his retirement examination found 
his lower extremities to be normal in July 1992 and a VA 
examination of October 1997 did not include an opinion on 
whether the veteran's current knee disorder was related to 
military service.  Therefore, as the claim is well grounded 
the VA, in accordance with the duty to assist, should further 
development the medical evidence in order to aide in the 
determine of whether the veteran's current right knee 
disorder is related to his military service.  This issue is 
discussed further in the remand section of this decision.


Bilateral Ankle Disability.

The veteran's previous claim for service connection for a 
bilateral ankle disability was denied in a rating decision of 
September 1993.  It was determined by the RO that the 
evidence of record failed to show any degenerative changes in 
the ankles or a chronic bilateral ankle disability.  By 
letter of October 1993, the veteran was appropriately 
informed of this decision and his appellate rights.  He did 
not file a timely appeal and, therefore, the September 1993 
denial has become final.

The objective evidence reviewed by the RO in September 1993 
included a complaint of ankle aches in June 1988.  However, 
no ankle disability was noted on examination.  His service 
medical records do not contain a diagnosis of a chronic ankle 
disability and examination of his lower extremities at the 
time of his retirement in July 1992 was normal.  The veteran 
submitted lay statements reporting pain and swelling in his 
ankles that started during his military service.

Subsequent to the September 1993 decision, the VA has 
received multiple lay statements claiming that the veteran 
suffered with chronic ankle problems from the time of his 
military service to the present.  Outpatient records dated in 
early 1996 noted the veteran's complaints of bilateral ankle 
pain.  The veteran's private physician, Dr. Turner, at first 
opined that these complaints were related to the veteran's 
pes planus.  This same private physician subsequently 
submitted two letters expressing opinions relating the 
veteran's claimed bilateral ankle disability to his military 
service.  The first letter dated in May 1996 noted a 
"possible" connection between osteoarthritis in the 
veteran's ankles and his strenuous activities in the 
military.  It was noted that a definitive opinion could only 
be concluded after a review of the veteran's service medical 
records.  However, in the second letter of August 1997 the 
same physician opined that it was highly likely that the 
veteran's ankle arthritis was the result of the veteran's 
parachute landings in the military.  A VA examination of 
October 1997 diagnosed osteoarthritis of both ankles.  
However, subsequent radiological studies failed to verify any 
arthritis in these joints.

The last RO decision regarding this issue was reflected in a 
SSOC sent to the veteran in October 1997.  It was the RO's 
determination that the evidence received since the September 
1993 denial was merely cumulative and or duplicative of 
previously reviewed evidence.  Therefore, it was decided he 
had failed to submit new and material evidence required to 
reopen his claim for service connection for a bilateral ankle 
disability.  It is noted by the undersigned that since the 
issuance of this SSOC, the U. S. Court of Appeals for the 
Federal Circuit (hereafter the "Circuit Court") issued a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
overturning the Courts interpretation of the regulation on 
reopening final decisions found at 38 C.F.R. § 3.156(a).  
Specifically, the Circuit Court found that the judicially 
created requirement that there be a reasonable possibility 
that the new evidence, when viewed in the context of all 
evidence, both new and old, would change the outcome was 
inconsistent with the language of 38 C.F.R. § 3.156(a).  The 
Board finds that the veteran has submitted submitting new and 
material evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The undersigned finds that the lay statements of continual 
symptomatology and the private medical opinion relating a 
current disability to service to be new and material evidence 
regarding the claim for service connection for a bilateral 
ankle disability.  This evidence specifically addresses the 
reason for denial in September 1993 of no current ankle 
disability and also provides a medical nexus to service.  The 
Board finds that the new and material evidence which has been 
submitted under 38 C.F.R. § 3.156(a) regarding the claim of 
service connection for a bilateral ankle disability also 
presents a plausible basis to find that the claim of service 
connection is well-grounded.  As the evidence of record 
includes medical evidence that the veteran has a current 
disability and an opinion relating the disorder to the 
veteran's military service, his claim for a bilateral ankle 
disability is well grounded.

The Board notes that although the issue of entitlement to 
service connection for a bilateral ankle disability was not 
characterized as being considered on the merits by the RO, 
the veteran has had an opportunity to offer evidence and 
testimony, has in fact made arguments and submitted evidence 
on the question of service connection and has had a VA 
physical examination.  Indeed, a review of the history of 
this appeal shows that, although the RO declined to 
"reopen" the veteran's claim of service connection for a 
bilateral ankle disability, it developed the claim as if it 
had been reopened and was well grounded.  The RO sought and 
obtained pertinent medical records and afforded the veteran a 
VA examination.  Thus, by these actions the VA has complied 
with its duty to assist the veteran in the development of a 
well-grounded claim.  The RO essentially conducted a merits 
review and explained the basis of its denial in the SSOC of 
October 1997.  Accordingly, the undersigned concludes that 
the veteran is not prejudiced by the Board's consideration at 
this time of entitlement to service connection for a 
bilateral ankle disability on the merits without referring 
the case back to the RO for what would amount to a pro forma 
review.  Bernard v. Brown, 4 Vet. App. 384 (1993); Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, in Elkins the Court 
instructed that where, as here, a claim is reopened and 
determined to be well grounded, the VA may then proceed to 
evaluate the merits of the claim provided that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  

Turning to the merits of the veteran's claim for service 
connection, a review of all evidence of record shows there is 
no verified diagnosis of a current ankle disability in the 
present case.  The service medical records do not contain any 
diagnosis of an ankle disability.  Subsequent to his 
separation from the military, the veteran has apparently 
received diagnoses for degenerative changes to both ankles.  
In letters to the VA, the veteran's private physician, Dr. 
Turner, has reported that the veteran has arthritis in both 
ankles.  However, he has failed to submit any radiological 
studies to confirm these claims.  A review of his outpatient 
records also does not reveal such studies.  In addition, Dr. 
Turner's nexus opinions regarding the veteran's claimed ankle 
disability are significantly inconsistent.  Indeed, in the 
February 1996 statement, it was related that the veteran's 
problem started gradually over the previous two years, which 
would be two years after his separation from service, and 
contained no reference to service at that point.  The veteran 
testified at his Board hearing in April 1999 that his 
physician had told him that degenerative changes would not 
appear on X-rays unless it was of a severe nature.  However, 
neither Dr. Turner nor any other treating physician has 
stated such a possibility in any evidence of record.  The VA 
examiner of October 1997 also diagnosed osteoarthritis of 
both ankles.  However, subsequent ankle X-rays were negative 
and did not confirm this diagnosis.  In addition, except for 
arthritis, no ankle disability has been identified.

Based on a lack of objective findings for degenerative 
changes in the available radiological studies, it is the 
Board's determination that there is no current, confirmed 
diagnosis of arthritis in the veteran's ankles.  The veteran 
also acknowledged at the Board hearing in April 1999 that he 
is not aware of any X-ray in existence that would confirm 
arthritic changes to his ankles.  It appears that the private 
medical opinion that the veteran has osteoarthritis due to 
service was solely based on the veteran's subjective history 
of continuous pain.  While the veteran is competent to 
provide evidence on symptomatology, he is not competent to 
provide a medical diagnosis or etiological opinion.  See Zang 
v. Brown, 8 Vet. App. 280 (1995).  Therefore, the 
preponderance of the evidence does not support the veteran's 
claim that he has a current bilateral ankle disability and, 
thus, his claim for service connection must be denied.


ORDER

The claim for service connection for a left shoulder 
disability is well grounded.

The claim for service connection for a left knee disability 
is well grounded.

New and material evidence sufficient to reopen and well 
ground a claim for service connection for a right knee 
disability has been submitted, and the claim is reopened for 
further appellate consideration on the merits.

Entitlement to service connection for a bilateral ankle 
disability is denied.


REMAND

As noted in the above decision, the veteran's claims for 
service connection for a left shoulder, left knee, and right 
knee disabilities have been determined to be well-grounded.  
However, there are inconsistencies in the medical evidence 
and further development is warranted.  Specifically, his 
military retirement examination of July 1992 found both his 
upper and lower extremities to be normal.  At the time, the 
veteran did complain of left knee problems, but he did not 
report any medical history of right knee or left shoulder 
problems.  One month prior to this examination in June 1992, 
the veteran was diagnosed with a right knee disorder.  Dr. 
Turner's nexus opinions between the veteran's current 
disabilities and his military service are inconsistent.  In 
the outpatient records of early 1996, he attributed the 
veteran's right knee problems to his pes planus.  However, in 
a later letter of August 1997, the physician attributed the 
right knee disorder to the veteran's military parachute 
landings.  In addition, the VA examination conducted in 
October 1997 did not include an opinion on the etiology of 
the veteran's left shoulder, left knee, or right knee 
disabilities.  Accordingly, the undersigned finds that a VA 
orthopedic examination is necessary in order to determine the 
etiology of the veteran's current knee and left shoulder 
disabilities.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
give him the opportunity to identify any 
healthcare provider who has treated his 
knees and left shoulder and whose medical 
evidence is not already of record.  The 
veteran should be requested to sign and 
submit appropriate forms giving his 
consent for the release to the VA of any 
private medical records.  Treatment 
records not already of record from any 
identified VA facility should also be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the nature and etiology of any 
current left knee, right knee, and/or 
left shoulder disabilities and whether it 
is as likely as not that any current knee 
or left shoulder disorder is the result 
of the veteran's military service.  Such 
tests and studies as the examining 
physician deems necessary should be 
performed.  This should include an X-ray 
of all joints examined.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he should note the reasons why 
such an opinion can not be made.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician prior to the examination so 
that he or she may review pertinent 
aspects of the veteran's medical history.  

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims on 
appeal may now be granted.  If the RO's 
decision on any of the issues on appeal 
remains adverse to the veteran, then a 
SSOC on those issues should be sent to 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

